On Petition for Rehearing.
Jordan, J.
Appellant under its petition for a rehearing strenuously contends that we erred in the original opinion in holding that the order of the board, under which the ditch in question was located in part upon lands embraced in its right .of way, was not absolutely void. The conclusion which we reached at the. former hearing was to the effect that the statutes authorizing the establishment of public ditches by proceedings before the board of commissioners, when given a fair and reasonable construction, must be held to confer upon such boards the power to locate such ditches when necessary, in part, at least, upon or over the lands belonging to the right of way of a railroad company. Consequently the board having such jurisdiction or power, the proposition as to whether the secondary use of the right of way by the location and establishment of the ditch thereon is so inconsistent with the use to which it had already *275been subjected as necessarily to supersede or destroy such latter use, became a question, under the facts and circumstances in the first instance, for the determination of the board of commissioners. Inasmuch, therefore, as the order of the board was not void by reason of the absence of jurisdiction upon the part of that tribunal, it was not open to be collaterally assailed by injunction, but appellant’s remedy was by an appeal to the circuit court. We conceded the doctrine for which appellant contended, that its right of way could not he again taken for a second public use, where the two .uses were so incompatible with each other that the secondary one would necessarily supersede or destroy the former, unless such second appropriation was either expressly or impliedly authorized by the legislature. We are not prepared, however, to hold that in the establishment of a public drain by the board of commissioners under the plenary powers conferred by the statutes authorizing the same, that such board has no jurisdiction or power to decide as to whether the two uses can coexist. The location and use of a public drain upon a part of a railroad company’s right of way, and the location and use of a public highway or street thereon, present quite different questions. It is certainly manifest that the use of such grounds for a ditch cannot be held in. all cases as a legal proposition necessarily to supersede or destroy the use of the same grounds by the railroad company in the maintenance and operation of its road. - A public drain, as stated in the original opinion, may be, when deemed necessary, constructed and used as a “blind ditch”. A case might be easily conjectured where the location, in' part, of a drain, under the statute, upon or over the right of way of a railroad, -would not even work an inconvenience to the company in the operation of its road. Conceding that the statute does not by an express provision authorize the establishment of a drain upon or over the right of way of a railroad, still, as has been shown, boards of commissioners are invested thereunder with complete or full jurisdiction *276over the subject-matter -without any express or implied restriction against locating- any part of the improvement or Work over or'upon the grounds of a railroad company. The question then as to whether the two uses to which such lands aie appropriated can coexist, without the second one superseding or destroying the-former, becomes one of fact to -be determined, as-we have said, in the first-instance by the bo'ard, under the circumstances in each case. In fact-, there ar'e authorities which affirm that the grant of a franchise -is of no 'higher order and confers no more sacred title than- a grant of land to an individual; and when public necessity requires it 'the one as well as the other may be taken for public purposes upon making the- necessary and proper compensation: See cases.cited in City of Terre Haute v. Evansville, etc., R. Co., 149 Ind. 174; Richmond, etc., R. Co. v. Louisa R. Co., 13 How. 71; Chicago, etc., R. Co. v. Town of Lake, 71 Ill. 333; Philadelphia, etc., R. Co. v. City of Philadelphia, 9 Phila. 563.
The broad doctrine contended for by appellant in this appeal' would, in our opinion, at least-have a tendency to 'impede or'hinder boards of commissioners in the exercise of their powers conferred by the statute in.locating and establishing public drains, which are- so -essential to the improvement of the country. The construction we have given-to the laws pertaining to such public improvements tends, in our judgment, to promote equity and justice, and will work no injury to railroad corporations.- ■
^Petition overruled.